Van Brunt, P. J.:
An interlocutory judgment in this action having been entered in which certain of the rights of the parties were adjudicated, and by which it was further decreed that it be referred to a referee to take and state the account between the defendant corporation and the holders of outstanding scrip in the manner stated in said judgment, and the parties having been heard before a referee, and the referee having made his report to the court, before any exceptions had been filed to said report or the time for filing such exceptions had expired, the plaintiffs on the 25th of May, 1896, served a notice of motion upon the referee’s report and upon the accounts and objections filed by the party with said referee, upon the evidence adduced before the referee, upon the interlocutory judgment and upon the summons, pleadings and all other papers and proceedings in the action, whereby they signified their intention to move oh the 2d of June, 1896, for a confirmation of said report and for final judgment in conformity with the terms of such report. Before making this motion the plaintiffs served on the- defendants a copy of the referee’s report and'nothing else. No part of the testimony or of the exhibits which the referee filed with his report was ever served. The 2d of June, 1896, was the second day of the June term. The defendants, upon the receipt of the motion papers, and within the time prescribed by rule 40, moved to strike the- cause from the calendar and for judgment, the grounds of the motion being that the papers upon which the motion for final judgment was founded had not been *391served; that the notice of such motion was not served eight days before the commencement, of the term, and that the motion was not noticed for the first day of the term. There was no dispute except as to the question of the service of papers, and it was claimed that such service was excused, because the defendants had 'procured the stenographer’s minutes at their own expense, and that, therefore, there was no need to serve these papers upon the defendants. The motion was denied, and from the order thereupon entered this appeal is taken.
An examination of the General Rules of Practice shows that the motion should have been granted in part. Rule 38, defining enumerated motions, reads : “ Enumerated motions are motions arising on special verdict, issues of law, cases, exceptions, appeals from judgments sustaining or overruling demurrers,” etc. This was a motion to overrule exceptions and for final judgment, and was clearly, therefore, an enumerated motion.
Rule 40 provides that, except in the Appellate Division of the Supreme Court, enumerated motions shall be noticed for the first day of the term, and that the papers to be furnished shall be a copy of the pleadings, when the question arises on the pleadings or any part thereof, a copy of the special verdict, return or other papers on which the question arises; and that the party whose duty it is to furnish the papers shall serve a copy on the opposite party, except upon the trial of issues of law, at least eight days before the time for which the matter may be noticed for argument. If the party whose duty it is to furnish the papers shall neglect to do so, the opposite party shall be entitled to move on affidavit, and on four days’ notice of motion, that the cause be stricken from the calendar, and that judgment be rendered in his favor.' It is further provided that each party shall prefix to his points a concise statement of the facts of the case, with reference to the folios, and if such statement is not furnished, no discussion of the facts by the party omitting such statement will be permitted.
It is clear that the motion for the second day of the term was irregular, and that the failure to serve a copy of the papers upon which the application was founded in order that the provisions of the rule in regard to the discussion of facts might be complied with, was fatal to the regularity of the proceedings. The judge below *392should, therefore, have granted the motion so far as to strike the cause from the calendar.
i
The claim that it was not necessary to serve the papers because the defendants had. procured certain of the papers for themselves, cannot prevail for the reason that it was- necessary, that the papers which were presented to. the court by the moving party and those which were served upon the defendants, should be folioed in order that the parties might refer to the testimony in such a manner as not to require the court to search through the whole mass of papers in order to ascertain to what reference was had.
The- order should be reversed, with ten dollars costs and disbursements, and the motion granted to the extent of striking the cause from the calendar, with ten dollars costs.
Barrett, Rumsey, Williams and Patterson, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted to the extent of striking the cause from the calendar, with ten dollars costs.